Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figures 2A, 2B, 3, and 4 fail to show how the connector 6 attaches to the arm 5 as described in the specification.  Specifically: 
Figure 2A shows a single piece part identified as “two grip brackets 7 and 8” with two apertures “12 and 13”, however, the drawing does not show the identified apertures in the part.  The part does have two small holes which appear to be for mounting, however, they are not labeled.  Additionally, it is important to point out that the two grip brackets are on a single piece part, not two separate parts. 
Figure 2B shows a single piece part identified as “two grip brackets 7 and 8” with two apertures “12 and 13”, again, like in Figure 2A, the drawing does not show the identified apertures in the part.  Figure 2B does not have the two small holes for mounting shown in Figure 2A.  Instead, it identifies two “wingnuts 14 and 15” that do not appear to be wingnuts and it is unclear how they “associate with” the plate as shown.  Attached is a picture of a commercially available prior art wingnut for comparison.  Note that a wingnut is typically combined with a threaded fastener such as a screw or bolt during assembly, however, this detail is not even mentioned in the specification or drawings.

    PNG
    media_image1.png
    134
    211
    media_image1.png
    Greyscale

Figures 3 and 4 attempt to show how the connector 6 attaches to the arm 5, however, they fail to show how the “two grip brackets 7 and 8” with two apertures “12 and 13” from Figures 2A and 2B combine to attach the adapter to the vacuum as shown in Figure 1.  See the Examiner provided figure below that describes the inconsistent information that prevents a proper understanding of the disclosed invention.


    PNG
    media_image2.png
    1150
    1173
    media_image2.png
    Greyscale


Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first set of wingnuts” and “second set of wingnuts” (only a total of two wingnuts are disclosed in the specification and drawings) and “first planar handle and the second planar handle are affixed pivotably to the handle assembly such that the first planar handle is 10rotatable at a first angle in relation to the handle assembly and the second planar handle is rotatable at a second angle in relation to the handle assembly, and wherein the first angle differs from the second angle”, and “a first set of wingnuts associated with the first grip bracket, and a second set of wingnuts associated with the second grip bracket” (there is no clear drawing that shows how the bracket and wingnuts are “associated”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is important to point out that the Applicant is relying on claimed mounting details that are identified in the drawings, however, as previously presented, it is unclear how the claimed mounting details will actually provide the intended attachment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 is objected to because of the following informalities:  the sentence is missing a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “device” in Claims 1-5, “extender element” in Claims 1, 8, and 10, “fixation mechanism” in Claims 1, 7, and 9, “cleaning device” in Claims 10-12 and 14, “floor cleaning device” in Claims 14, 15, 18, and 19, “household device” in Claims 16, 17, and 20, and “single handle device” in Claims 17 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 6 and 13 are duplicates so it is unclear how to specifically interpret the scope of Claim 13.  For the purpose of examination, the Examiner will assume that Claim 13 should be “The cleaning device of Claim 10, …” instead of “The adapter of Claim 1, …”

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 14 and 15 are “The adapter of …” however they are dependent on Claim 10 which is “A cleaning device of …”.  Therefore, the scope of the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is a duplicate of Claim 6 therefore, it fails to further limit the subject matter of Claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-16 are “The adapter of …” however they are dependent on Claim 10 which is “A cleaning device of …” which does not claim an adapter. Therefore, Claims 13-16 fail to further limit the subject matter of Claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furr-Britt et al. US 2004/0083579 (hereafter Britt et al.).

Regarding Claim 10, Britt et al. anticipates:
10. A cleaning device (vacuum cleaner V) comprising: 
a handle (handlebar H); 
an extender element (attachment bracket 12) configured to increase a distance between the cleaning device and a handle assembly (increases distance laterally from handlebar H, Figure 1); and 
the handle assembly (assembly best shown in Figure 2) comprising: 
a first planar handle (handgrip 14) configured to be held by a first hand of the person; and 
a second planar handle (handgrip 16) configured to be held by a second hand of the person, (as shown in Figures 2, 3, and 4, each handgrip part is curved such that it is “flat” along a plane allowing it to sit flat on a table.  Therefore, both handgrips 14 and 16 disclose “planar handles” as claimed)

Regarding Claim 13, Britt et al. anticipates (note – as discussed in 35 U.S.C. 112(b) rejection, the Examiner assumes that this claim intended to be dependent on Claim 10 instead of Claim 1, therefore, eliminating a duplication of Claim 6):
13. The adapter of claim 1 (assumed to be 10 for examination), wherein each of the first planar handle (handgrip 14) and the second planar handle (handgrip 16) comprise a grip (distal grip portion 84 and 86).  

Regarding Claim 14, Britt et al. anticipates:
14. The adapter of claim 10, wherein the cleaning device (vacuum cleaner V) is a floor cleaning device (vacuum cleaner, large push broom, mop, squeegee, Abstract).  

Regarding Claim 15, Britt et al. anticipates:
15. The adapter of claim 14, wherein the floor cleaning device (vacuum cleaner V) comprises a bag or bagless vacuum, a mop, a broom, a canister-type cleaner, or a hand-held portable cleaner (vacuum cleaner, large push broom, mop, squeegee, Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Santos et al. US 2010/0175225 (hereafter Sanchez Santos et al.).

Regarding Claim 1, Sanchez Santos et al. teaches:
1. An adapter (auxiliary handle for tools, Title) for assisting a person with the operation of equipment (broom, Figure 7), the adapter comprising; 
a connector (securing device 4); 
an extender element (arm 1) having a proximal end (end closest to grip 2, Figure 1) disposed opposite a distal end (end closest to securing device 4, Figure 1), 
wherein the distal end of the extender element is secured to the connector (shown in Figure 1), 
wherein the proximal end of the extender element is attached to a handle assembly (grips 2 and 3)(shown in Figure 1), and 
wherein the extender element extends a length of the connector (with junction support 14) and increases a distance between a device (broom, Figure 7) and the handle assembly (shown in Figure 1); and the handle assembly being affixed to the connector via a fixation mechanism (assembly comprising - clamp 9, screw 12, nut 13, junction support 14, screw 5, and nut 16), 
wherein the handle assembly comprises a first planar handle (grip 3 on left in Figure 1) configured to be held by a first hand of the person (shown in Figures 1 and 7) and a second planar handle (grip 3 on right in Figure 1) configured to be held by a second hand of the person (shown in Figures 1 and 7), and 
wherein the first planar handle and the second planar handle are located in a same plane (shown in Figure 1 – see discussion below) and are separated by a "v"-shaped portion (shown in Figure 1).  

Sanchez Santos et al. teaches a device shown in Figures 1-9 that show two grips 3 that appear to be arranged in a planar configuration.  Although Sanchez Santos et al. does not specifically show a view of the device perpendicular to the view shown in Figure 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the device, if necessary, to be planar as claimed with the motivation allow the device to lay flat.

Regarding Claim 2, Sanchez Santos et al. teaches:
2. The adapter of claim 1, wherein the device (broom, Figure 7) has a single handle (Figure 7).  

Regarding Claim 3, Sanchez Santos et al. teaches:
3. The adapter of claim 1, wherein the device (broom, Figure 7) is floor cleaning equipment (Figure 7).  

Regarding Claim 5, Sanchez Santos et al. teaches:
5. The adapter of claim 1, wherein the connector (securing device 4) is reversibly attached to a handle of the device (broom, Figure 7)(see discussion below).

As shown in Figure 7, the securing device 4 is structurally capable of being reversibly attached to the cylindrical handle of the broom since the handle is uniform in diameter.  

Regarding Claim 6, Sanchez Santos et al. teaches:
6. The adapter of claim 1, wherein each of the first planar handle (grip 3 on left in Figure 1) and the second planar handle (grip 3 on right in Figure 1) comprise a grip (literally disclosed with the name “grip”).  

Regarding Claim 7, Sanchez Santos et al. teaches:
7. The adapter of claim 1, wherein the fixation mechanism (assembly comprising - clamp 9, screw 12, nut 13, junction support 14, screw 5, and nut 16) comprises a first grip bracket (clamp 9), a second grip bracket (junction support 14), a first set of wingnuts (nut 13) associated with the first grip bracket, and a second set of wingnuts (nut 16) associated with the second grip bracket (note that this interpretation of wingnuts is consistent with the Applicant’s drawings and Specification where only two wingnuts per assembly are disclosed).  

Regarding Claim 8, Sanchez Santos et al. teaches:
8. The adapter of claim 7, wherein the extender element (arm 1) is located between the first grip bracket and the second grip bracket (between both clamp 9 and incision 8 section of junction support 14).  

Regarding Claim 9, Sanchez Santos et al. teaches:
9. The adapter of claim 1, wherein the fixation mechanism (assembly comprising - clamp 9, screw 12, nut 13, junction support 14, screw 5, and nut 16) is selected from the group consisting of: magnets, Velcro, an adhesive, snaps, and fasteners.  

Regarding Claim 16, Sanchez Santos et al. teaches:
16. A method for assisting a person with the operation of a household device (broom, Figure 7), the method comprising: 
attaching the adaptor (auxiliary handle for tools, Title) of any one of claims 1 and 2 (see Claims 1 and 2 rejections above) to a handle of the household device; holding the handle assembly (grips 2 and 3) with both hands; and 
operating the household device by pushing and pulling the handle assembly (Figure 7).  

Regarding Claim 17, Sanchez Santos et al. teaches:
17. The method of claim 16, wherein the household device (broom, Figure 7) is a single handle device (broom, Figure 7).  

Regarding Claim 18, Sanchez Santos et al. teaches:
18. The method of claim 16, wherein the single handle device (broom, Figure 7) is a floor cleaning device (broom).  

Regarding Claim 19, Sanchez Santos et al. teaches:
19. The method of claim 18, wherein the floor cleaning device (broom) comprises a bag or bagless vacuum, a mop, a broom, a canister-type cleaner, or a hand-held portable cleaner.  

Regarding Claim 20, Sanchez Santos et al. teaches:
20. The method of claim 16, wherein the household device (broom, Figure 7) is configured to include both a handle for use by one hand (grip 2) of the person and/or a handle for use by two hands of the person (grips 3)(Figure 1).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Santos et al. US 2010/0175225 (hereafter Sanchez Santos et al.) in view of Furr-Britt et al. US 2004/0083579 (hereafter Furr-Britt et al.).

Regarding Claim 4, Sanchez Santos et al. teaches:
4. The adapter of claim 1, wherein the device (broom, Figure 7) is a vacuum cleaner.
Sanchez Santos et al. teaches an auxiliary handle device that attaches to multiple devices.  Sanchez Santos et al. does not disclose the attachment of the device to a vacuum cleaner.  The reference Furr-Britt et al. discloses an auxiliary handle device (attachment 10) that attaches to a vacuum cleaner as shown in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Sanchez Santos et al. device as taught by Furr-Britt to mount to a vacuum cleaner with the motivation to allow two handed operation extended from the vacuum cleaner handle as shown by Furr-Britt.  It is further obvious to connect the Sanchez Santos et al. device to a hose of a vacuum cleaner in a fashion similar to the hose connection taught by Sanchez Santos et al. in Figure 6 with the motivation to extend the reach of the user for vacuuming.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furr-Britt et al. US 2004/0083579 (hereafter Furr-Britt et al.).

Regarding Claim 11, Britt et al. teaches:
11. The cleaning device of claim 10, wherein the first planar handle (handgrip 14) and the second planar handle (handgrip 16) are located in a same plane and are separated by a "v"-shaped portion, and wherein the "v"-shaped portion opens towards a user (see discussion below).  

Furr-Britt et al. discloses in the Abstract that the two handgrips may be pivotally adjusted by the user as desired with the motivation to achieve a preferred comfortable operating orientation.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to pivot the handles to be located in the same plane with the handles extending outward as claimed if preferred by the user.  The resulting handle orientation will result in a “v”-shaped portion opening towards the user as claimed.

Regarding Claim 12, Britt et al. teaches:
12. The cleaning device of claim 10, wherein each of the first planar handle (handgrip 14) and the second planar handle (handgrip 16) are affixed pivotably to the handle assembly (The two handgrips may be pivotally adjusted by the user as desired, Abstract) such that the first planar handle is rotatable at a first angle in relation to the handle assembly and the second planar handle is rotatable at a second angle in relation to the handle assembly, and wherein the first angle differs from the second angle (see discussion below).  

Furr-Britt et al. discloses in the Abstract that the two handgrips may be pivotally adjusted by the user as desired with the motivation to achieve a preferred comfortable operating orientation.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the handles are independently pivotal relative to each other allowing the user to select a preferred angular position for each handle that is different from the other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of auxiliary handles and/or handle shapes.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723